DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Arguments related to the prior art references teaching the amended claim are moot as the amendment to the claim would be addressed under routine optimization as presented below. A person having ordinary skill in the art would recognize that a dosing device will be designed to accommodate the fluid it contains. The characteristics of the nozzle are routinely adjusted to address the amount of fluid dispensed. As noted by applicant, Kusu teaches the volume range to be determined according to purpose (emphasis by examiner). It would be reasonable for a person having ordinary skill in the art to optimize the nozzle of the device to dispense an appropriate amount of medication, the amount of medication being dependent both on the concentration within the solution and the volume of solution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11, 13-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050159715 A1 (Kusu) EP 0956904 A1 in view of (Fabbri et al.) and US 20170333922 A1 (Selby et al.).
Regarding claim 1, Kusu teaches a drop dispenser (Fig. 1-2), comprising: 
a container part (A) with an interior volume adapted to be partially filled with a liquid phase [0059] and a gaseous phase filling the remainder of the interior volume at ambient pressure as would necessarily occur during the filling procedure [0060], the container part having a displaceable section (7a) [0050], and 
a dropper part (6) in physical connection and in fluid communication with the interior volume of the container part (Fig. 2), comprising an outflow channel (6c), connecting the interior volume of the container part to the environment (Fig. 2); 
wherein the outflow channel comprises  
a first section (Kusu Annotated Fig. 2) having a proximal end and a distal end (Kusu Annotated Fig. 2), each end having the same or different inner diameter in the range of 0.09 to 0.19 mm [0047]; and
a second section having a proximal end and a distal end (Kusu Annotated Fig. 2); the proximal end having an inner diameter in the range of 1 to 3 mm [0045]; the distal end having an inner diameter in the range of 0.1 to 3 mm [0045], with the proviso that the inner diameter at the distal end of the second section is larger than the inner diameter at the proximal end of the first section, as seen by its widening diameter (Fig. 2).

While Kusu teaches use of an implement (31) to form (6c), the shape of which would independently select the inner diameter of each side, Kusu fails to teach:
1)  each end having the same or different inner diameter selected independently from each other and 
2) wherein the first section of the outflow channel is generated by laser drilling.  
3) dispensing a semifluorinated alkane in drop volumes of 8 to 15 pL

    PNG
    media_image1.png
    555
    585
    media_image1.png
    Greyscale

Kusu Annotated Fig. 2

Fabbri teaches a dropper part (1) which when used would be in physical connection and in fluid communication with the interior volume of the container part [0007], comprising an outflow channel from (4) to (6), connecting the interior volume of the container part to the environment (Fig. 1); wherein the outflow channel comprises - a first section having a proximal end and a distal end (Fabbri Annotated Fig. 1), each end having the same or different inner diameter selected independently from each other in the range of 0.09 to 0.19 mm [0012]; and - a second section having a proximal end and a distal end (Fabbri Annotated Fig. 1); the proximal end having an inner diameter in the range of 1 to 3 mm [0016]; the distal end having an inner diameter in the range of 0.1 to 3 mm [0016], with the proviso that the inner diameter at the distal end of the second section is larger than the inner diameter at the proximal end of the first section [0015] (Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dropper part of Kusu with the dropper part of Fabbri to allow for greater control of drop size [Fabbri 0005].

    PNG
    media_image2.png
    1205
    703
    media_image2.png
    Greyscale

Fabbri Annotated Fig. 1

Selby teaches a dropper part (Fig. 9) wherein the first section of the outflow channel (94) is generated by laser drilling [0018].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formation method of the first outflow channel opening of Kusu in view of Fabbri with the laser drilling of Selby to provide cost effective and rapid way to generate the opening [Selby 0043].

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the drop volume of Kusu, and thus the claimed drop size cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where the combined device teaches the general conditions of the claim in the prior art, including the same composition in all other respects and identical experimental data. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A. The combined device is therefore considered to fulfill the requirement that “the drop dispenser (1) allows for administration of a liquid ophthalmic compositions comprising a semifluorinated alkane in drop volumes of 8 to 15 pL.”

Regarding claim 2, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu fails to teach the first section of the outflow channel has a length of up to 30% of the total length of the outflow channel.  
Fabbri teaches the first section of the outflow channel has a length of up to 30% of the total length of the outflow channel as shown in [0015-0016].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dropper part of Kusu in view of Fabbri and Selby with the dropper part of Fabbri to allow for greater control of drop size [Fabbri 0005].
  

Regarding claim 3, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu further teaches the sum of the length of the first section and the length of the second section is equal to the overall length of the outflow channel (Kusu Annotated Fig. 2).  

Regarding claim 4, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu further teaches the 4Serial No.: To be assignedAttorney Docket No.: NVL-35-USfirst section of the outflow channel is located at the distal end of the outflow channel (Kusu Annotated Fig. 2).  

Regarding claim 5, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu fails to teach the inner diameter of the first section of the outflow channel increases linearly from its proximal end to its distal end.  
Fabbri further teaches the inner diameter of the first section of the outflow channel (Fabbri Annotated Fig. 1) increases linearly from its proximal end to its distal end [0015].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dropper part of Kusu in view of Fabbri and Selby with the dropper part of Fabbri to allow for greater control of drop size [Fabbri 0005].

Regarding claim 6, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu further teaches the distal end of the second section of the outflow channel is adjacent to the proximal end of the first section of the outflow channel (Kusu Annotated Fig. 2).  

Regarding claim 7, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu fails to teach the inner diameter of the proximal end of the first section of the outflow channel is larger than the diameter of the distal end of the first section of the outflow channel.  
Fabbri further teaches the inner diameter of the proximal end of the first section of the outflow channel is larger than the diameter of the distal end of the first section of the outflow channel (Fabbri Annotated Fig. 1) [0015].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dropper part of Kusu in view of Fabbri and Selby with the dropper part of Fabbri to allow for greater control of drop size [Fabbri 0005].

Regarding claim 8, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu further teaches the inner diameter of the second section (6b) of the outflow channel increases linearly from the distal end of the second section to the proximal end of the second section (Kusu Annotated Fig. 2).  

Regarding claim 9, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu further teaches the second section of the outflow channel (Kusu Annotated Fig. 2) has a circular cross-sectional area due to having a cone shaped bore [0063].  

Regarding claim 10, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu further teaches the inner diameter at the proximal end (6a) of the outflow channel is in the range of about 2 to 3 mm [0045].  

Regarding claim 11, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu further teaches the drop dispenser comprises a liquid composition as the liquid phase [0059].  

Regarding claim 13, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu further teaches the dropper part (6) and the container part (A) are manufactured from a thermoplastic polymeric material [0002].  

Regarding claim 14, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
	Kusu fails to teach the length of the first section of the outflow channel.
the first section of the outflow channel has a length of up to 4 mm.  
While the reference does not explicitly disclose the length of the first section of the outflow channel, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the length, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the length and width of the fluid path are elements of determining dose size and that many design parameters are taken into consideration when determining the desirable dose and therefore the size of the outflow channel.

Regarding claim 15, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu further teaches the outflow channel (6b) has an overall length of up to 15 mm [0045].  

Regarding claim 16, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu fails to teach the first section of the outflow channel is generated by laser drilling using an UV-laser, an IR-laser or a CO2 laser.  
Selby further teaches the first section of the outflow channel (94) is generated by laser drilling using a CO2 laser [0046] or UV-laser [0016].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channel formation method of Kusu in view of Fabbri and Selby with the CO2 laser of Selby to prevent unintended deformation [0046].

Regarding claim 17, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 16.
Kusu fails to teach the first section of the outflow channel is generated by laser drilling using an UV-laser emitting at a wavelength in the range of 150 nm to 400 nm, or in the range of 300 to 400 nm or in the range of 320 to 360 nm.  
Selby teaches the first section of the outflow channel (94) is generated by laser drilling using an UV-laser emitting at a wavelength in the range of 150 nm to 400 nm [0046]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channel formation method of Kusu in view of Fabbri and Selby with the laser of Selby to prevent unintended deformation [0046].

Regarding claim 18, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 16.
Kusu fails to teach the first section of the outflow channel is generated by laser drilling using an UV-laser with a pulse width of less than 30 picoseconds or of less than 20 picoseconds, or with a pulse width of between 3 and 20 picoseconds.
Selby teaches use of a UV-laser [0016] as required by claim 16.
The claim limitation, “wherein the first section of the outflow channel is generated by laser drilling using an UV-laser with a pulse width of less than 30 picoseconds or of less than 20 picoseconds, or with a pulse width of between 3 and 20 picoseconds” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

Regarding claim 19, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 16.
Kusu fails to teach the first section of the outflow channel is generated by laser drilling using an UV-laser with a repetition rate of 50 kHz to 1000 kHz, preferably at a repetition rate of 200 kHz to 900 kHz, more preferably at a repetition rate of 400 to 800 kHz.  
Selby teaches use of a UV-laser [0016] as required by claim 16.
The claim limitation, “the first section of the outflow channel is generated by laser drilling using an UV-laser with a repetition rate of 50 kHz to 1000 kHz, preferably at a repetition rate of 200 kHz to 900 kHz, more preferably at a repetition rate of 400 to 800 kHz” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

Regarding claim 20, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 16.
Kusu fails to teach the first section of the outflow channel is generated by laser drilling using an UV-laser with a pulse energy of less than 60 μJ (microjoule), or of less than 40 μJ, or of less than 20 μJ or with a pulse energy of between 5 μJ and 60 μJ.  
Selby further teaches the first section of the outflow channel (94) is generated by laser drilling using an UV-laser with a pulse energy of less than 60 (microjoule) [Table 1], all eV measurements being less than 60 microjoules.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channel formation method of Kusu in view of Fabbri and Selby with the laser of Selby to prevent unintended deformation [0046].

Regarding claim 21, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu fails to teach the inner diameter of the proximal end of the first section of the outflow channel is at least 5%, preferably at least 10%, more preferably at least 25 % larger than the inner diameter of the distal end of the first section of the outflow channel.  
Fabbri provides sample dimensions for an embodiment [0016]. In this example, an increase in diameter of the first section of the outflow channel of 5% would occur over 0.18 mm from inlet (5) and is therefore considered to fulfill the requirement of the inner diameter of the proximal end of the first section of the outflow channel is at least 5%, preferably at least 10%, more preferably at least 25 % larger than the inner diameter of the distal end of the first section of the outflow channel.  
While the reference does not explicitly disclose the length of the first section of the outflow channel, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the length, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the length and width of the fluid path are elements of determining dose size and that many design parameters are taken into consideration when determining the desirable dose and therefore the size of the outflow channel.

Regarding claim 22, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu fails to teach the inner diameter of the proximal end of the first section of the outflow channel 6Serial No.: To be assignedAttorney Docket No.: NVL-35-US is at up to 50%, preferably up to 35 %, more preferably up to 25 % larger than the inner diameter of the distal end.  
Fabbri teaches the bore diameter increases along its length. As this would indicate the diameter increases from distal to proximal ends, it is considered to fulfil the requirement “the inner diameter of the proximal end of the first section of the outflow channel 6Serial No.: To be assignedAttorney Docket No.: NVL-35-US is at up to 50%, preferably up to 35 %, more preferably up to 25 % larger than the inner diameter of the distal end” [0012].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dropper part of Kusu in view of Fabbri and Selby with the dropper part of Fabbri to allow for greater control of drop size [Fabbri 0005].

Regarding claim 23, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu fails to teach the inner diameter of the first section of the outflow channel at the proximal end  is larger than the diameter of the distal end by an amount in the range of from 5 to 50%, preferably of from 5 to 25%, more preferably of from 5 to 15 %.  
While the reference does not explicitly disclose the length of the first section of the outflow channel, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the length, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the length and width of the fluid path are elements of determining dose size and that many design parameters are taken into consideration when determining the desirable dose and therefore the size of the outflow channel.

Regarding claim 24, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu fails to teach a method or process for the manufacture of a drop dispenser according to claim 1, comprising the step of laser drilling the first section of the outflow channel.  
Selby teaches a method or process for the manufacture of a drop dispenser according to claim 1, comprising the step of laser drilling the first section of the outflow channel (94) [0016].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channel formation method of Kusu in view of Fabbri and Selby with the laser of Selby to prevent unintended deformation [0046].

Regarding claim 26, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu further teaches the dropper part (6) is made of polypropylene and/or polyethylene [0016].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kusu in view of Fabbri and Selby and further in view of US 20170087100 A1 (Scherer et al.).
Regarding claim 12, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu fails to teach the liquid phase comprises a semifluorinated alkane selected from F4H5 and F6H8.  
Scherer teaches ophthalmic formulations wherein the liquid phase comprises a semifluorinated alkane [0003], namely F6H8 [0018].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medication of Kusu in view of Fabbri and Selby with the semiflouronated alkane composition of Scherer to treat dry eye disease [0011].  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kusu in view of Fabbri and Selby and further in view of US 20020041091 A1 (Eippert)
Regarding claim 25, Kusu in view of Fabbri and Selby teaches the drop dispenser of claim 1.
Kusu fails to teach a kit comprising a drop dispenser according to claim 1 and directions for use of the drop dispenser.
Eippert teaches a medication reminder kit for drop dispenser medication (Abstract) comprising a drop dispenser, corresponding to the drop dispenser according to claim 1, and directions (Fig. 2) [0014] for use of the drop dispenser.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kusu in view of Fabbri and Selby to be included in the kit of Eippert to ensure the medication is properly administered [Eippert 0006].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781